KD. PD-862-07

                                               IN THE

                                      CCURTCF CRIMINAL APPEALS

                                            AUSTIN, TEXAS




                                            CHARLES CAMP
                                              Appellent

                                                 VS

                                           SMIE CF TEXAS
                                              Appellee


                           Fixm Appeal No. 02-13-00247-0^02-13-0248-0/
                                           Q2-13-00248-CR/02-13-00250-CR
                            Cn Appeal frcm The Second District of Texas
                                       Tarrant County/ Texas
                         Trial Court No. 13246Qyi324G68RA32467lR/1324677R


                                   M3nOJ KR SLKHbMilLN CF HIES

 THE HCN3RABLE JUDGES OF THE COURT CF CRIMINAL APPEALS:

      Cfcnes now, Charles Canp, Appellent, and respectfully requests the Honorable Court to acknow
 ledge Rale 2 of the Texas Rules of Appellate. Procedure and use its authority under this pro
 vision to suspend in this matter operation of Texas Rules of Appellate Procedure 9.3(b), 9.5/
 and 68.11, and in support of said request, Appellant would show the following:
                                                  I

   Appellant,   as a   Texas prisoner, does not have access to a coiputer or copier to make the re
 quired copies to send to all parties involved. Appellant is also indigent and void of any neans
 to send sane. See Texas Rules of Appellate Procedjre 20, et seq.

 WtKtRJKK, impellent prays the Honorable Court will grant this Motion and order the Clerk of the
 Court to make proper copies and distribute said copies to all parties involved.



                                                                             Respectfully Submitted,


                                                                             ^Charles'Cam/
                                                                                   Petitioner, Pro Se
                                                                                      TDCJ-H*1857911
                                                                Texas Departnent of Cxininal Justice
                                                                              Instituticnal QLvision
       RECEIVED IN                                           FILED IN            FMm R3bertscn *it
COURT OF CRIMINAL APPEALS                        COURT OF CRIMINAL APPEALS Abii™lS
       JAN 21 2015                                          JAN 23 2015

   Abel Acosta, Clerk                                   Abel Acosta, Clerk
                                       IN3CTN EK3LARKOCN




I, Charles T. Canp, TBGJ-ID# 1857911, being presently incarcerated in the F.M. Robertson Lhit
of the Texas Department of Criminal Justice in Jones County, Texas, verify   and    declare under
the penalty of perjury that the foregoing statements are true and correct. Executed on this
8th day of Janurary, 2015.




                                                                                   TDCJ-IDff 1857911